Citation Nr: 0637747	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for alopecia 
associated with traumatic brain injury.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction associated with traumatic brain injury.

3.  Entitlement to an initial compensable rating for 
traumatic brain injury.

4.  Entitlement to an initial rating higher than 70 percent 
for depression, memory loss, and cognitive impairment 
associated with traumatic brain injury.

5.  Entitlement to an initial rating higher than 60 percent 
for traumatic arthritis, lumbar spine with radiculopathy.

6.  Entitlement to an initial compensable rating for sprain, 
cervical and thoracic spine.

7.  Entitlement to an initial compensable rating for aphasia 
associated with traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his January 2004 substantive appeal the veteran requested 
a hearing before a member of the Board at a local VA office.  
In September 2006, the veteran withdrew his request in 
accordance with 38 C.F.R. § 20.704(e) (2006).  

The issues of entitlement to initial compensable ratings for 
traumatic brain injury, aphasia, sprain, cervical and 
thoracic spine; and for higher initial ratings for traumatic 
arthritis, lumbar spine with radiculopathy, and depression, 
memory loss, and cognitive impairment, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected erectile dysfunction 
associated with traumatic brain injury does not result in 
deformity of the penis.

2.  The veteran's service connected alopecia associated with 
traumatic brain injury does not result in a scar 5 or more 
inches ( 13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm) wide at widest part; surface contour of 
a scar elevated or depressed on palpation; scar adherent to 
underling tissue; skin hypo - or hyper - pigmented in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.), or more than slight disfigurement 
of the head, face or neck.  

3.  The veteran is already being compensated for all known 
residuals of his traumatic brain injury and the rating 
schedule does not provide for an additional separate 
compensable rating absent an additional specified residual.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile 
dysfunction associated with traumatic brain injury have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.115b, Diagnostic 
Code 7522 (2006).  

2.  The criteria for a compensable rating for alopecia 
associated with traumatic brain injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118 Diagnostic Code 7800 
(2001 & 2006).  

3.  The criteria for a separate compensable rating for 
traumatic brain injury have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.124a Diagnostic Code 8045 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120. 

VA substantially satisfied the duty to notify by means of a 
post-initial adjudication letter to the veteran from the RO 
dated in July 2004.  The veteran was advised of his and VA's 
respective duties in obtaining evidence, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The letter did not provide the 
veteran with the standard evidentiary requirements to 
substantiate a service-connection claim, ie. evidence of a 
current disability, of a disease, injury or event causing an 
injury during service, and of a nexus between service and the 
claimed disability.  In this regard, the RO acknowledged 
sufficient evidence of these elements when it granted service 
connection for the disabilities on appeal.  Therefore, the 
purpose of notice with regard to these elements has been met 
and no further notice is required.  

This letter also informed the veteran that he must submit 
evidence to support his claim that showed that his service 
connected condition had gotten worse.  This is technically 
incomplete.  Because the veteran is appealing the initial 
ratings assigned to his disabilities, staged ratings are 
available and evidence showing that his disability was 
already more severe than rated at the time of the initial 
rating would suffice to establish a claim for a higher 
initial rating.  As explained below, the veteran has not been 
prejudiced by any lack of or incomplete notice regarding his 
claims for alopecia and erectile dysfunction.  

The veteran cannot have been prejudiced by lack of 38 U.S.C. 
§ 5103(a) notice prior to initial adjudication because this 
notice was no longer required once the claims were 
substantiated.  In this regard, the veteran was granted 
service connection for these claims in the December 2002 
rating decision; disability ratings and effective dates were 
assigned.  His claims were thus substantiated, satisfying the 
purpose of 38 U.S.C. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The Court has 
stated that once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decisions in December 2002, and 
July 2003, the January 2003 statement of the case, and the 
January 2005 supplemental statement of the case.  The veteran 
was afforded the opportunity for a hearing in September 2006, 
but withdrew his request that same month.  

Service medical records and VA treatment records are 
associated with the claims file. The veteran has not 
identified any private treatment records.  Appropriate VA 
examinations were afforded the veteran in November 2002 and 
December 2004.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
 See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

These claims for compensable disability ratings originated 
from the RO decision that granted service connection for this 
disability.  The claims therefore stem from the initial 
rating assigned to these disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).


Alopecia

During service, the veteran suffered a motor vehicle accident 
which resulted in a traumatic brain injury.  In December 
2002, service connection was granted for alopecia as 
secondary to the service connected disability of traumatic 
brain injury.  A noncompensable disability rating was 
assigned under 38 C.F.R. § 4.118 Diagnostic Code 7800, 
effective in March 2000.  

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the skin effective August 
30, 2002.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  
A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to August 30, 2002, a 10 percent rating was assigned 
under Diagnostic Code 7800 for moderate disfiguring scars of 
the head, face, or neck.  38 C.F.R. § 4.118 (2001).  A non-
compensable rating was assigned for slight disfiguring scars 
of the head, face, or neck.  Id.  

Effective from August 30, 2002, a 10 percent rating was 
assigned under  Diagnostic Code 7800 for disfigurement of the 
head, face, or neck with one characteristic of disfigurement.  
38 C.F.R. § 4.118 (2006).  The eight characteristics of 
disfigurement are as follows : (1) scar 5 or more inches ( 13 
or more cm.) in length; (2) scar at least one-quarter inch 
(0.6 cm) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underling tissue; (5) skin hypo - or hyper - pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Id.  

Service medical records from December 1999 report that the 
veteran had a 3 cm patch of non-inflammatory alopecia of the 
left parietal scalp.  

Post service, the November 2002 VA examination report 
indicated that the veteran reported that, since a motor 
vehicle accident in 1998, patches of hair fell out of his 
scalp.  Physical examination showed an area of thinning of 
the hair in the left frontal area.  During a December 2004 VA 
examination, the veteran reported that his hair falls out 
easily since his motor vehicle accident, mostly in the left 
and right frontal areas.  There was no rash present and the 
veteran denied any itching of the scalp.  The examiner stated 
that the veteran had mild hair loss of the scalp.  

No evidence of record shows that the veteran suffers from any 
of the eight characteristics of disfigurement listed under 
the revised criteria for disfigurement of the head, face or 
neck.  His skin condition is described as hair loss from the 
scalp.  There is no finding of any scarring, discoloration, 
loss of underlying tissue, inflexible or indurated skin, or 
abnormal skin texture.  Therefore, a compensable rating under 
revised Diagnostic Code 7800 is not warranted.

Nor is a compensable rating warranted under the "old" 
criteria for Diagnostic Code 7800.  The December 2004 
examiner described the veteran's skin condition of the scalp 
as mild hair loss.  Service medical record notes and VA 
clinic notes refer to the condition simply as thinning of the 
hair and as non-inflammatory alopecia.  These are not 
characterizations of more than slight disfigurement.  The 
veteran's service-connected alopecia is properly rated as 
non-compensable. 


Erectile dysfunction

In the December 2002 rating decision the veteran was granted 
service connection for erectile dysfunction as secondary to 
the service-connected disability of traumatic brain injury.  
A non-compensable rating was assigned under 38 C.F.R. 4.115b 
Diagnostic Code 7522.  

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. § 
4.115(b), Diagnostic Code 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating of 20 percent: penile 
deformity and loss of erectile power.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  In this regard, it is 
important to note that as a result of the veteran's claimed 
loss of erectile power, the veteran is being paid special 
monthly compensation for loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 
3.350(a) (2006).

The November 2002 VA examination report indicates that the 
veteran reported moderate and progressive erectile 
dysfunction since the 1998 motor vehicle accident.  The 
veteran also reported being unable to achieve erection and 
occasionally unable to ejaculate.  At the December 2004 VA 
examination, the veteran reported that while he used to have 
problems with erectile dysfunction, it is now a lot better.  
He stated that now he has to get in the mood and it is not 
spontaneous.  He reported being able to achieve a good 
erection with normal ejaculation and that he averages two 
erections per week.  The December 2004 medical examiner 
provided a diagnosis that the no erectile dysfunction was 
found and that erectile dysfunction had completely resolved.  

While there is no record of an examination of the veteran's 
penis, he has never contended that he suffers from any 
deformity of the penis.  His sole claim has been that 
erectile dysfunction has resulted from his service connected 
traumatic brain injury, not from any disease or injury of the 
penis.  Also, a review of systems from November 1999, over a 
year after the October 1998 motor vehicle accident, indicates 
that the veteran had no genitourinary complaints.  

Furthermore, no competent evidence of record shows any 
objective evidence that the veteran has ever had erectile 
dysfunction.  The sole evidence of this disability are 
statements made by the veteran.  While the veteran is 
competent to provide evidence as to symptoms of an disease or 
dysfunction, as a layperson he is not competent to provide 
evidence of the medical nature of a disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As evidence of record demonstrates that the veteran does not 
currently suffer from erectile dysfunction, and no evidence, 
or even complaint by the veteran, indicates any deformity of 
the penis, a compensable rating under Diagnostic Code 7522 is 
not warranted.  


Traumatic Brain Injury

In the December 2002 rating decision, the RO granted service 
connection for traumatic brain injury and assigned a non-
compensable rating under Diagnostic Code 8045 for brain 
disease due to trauma.  Diagnostic Code 8045 states that a 
hyphenated diagnostic code should be used for purely 
neurological disabilities, under the diagnostic code 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a (2006).  Purely subjective disabilities should be 
assigned a 10 percent rating under Diagnostic Code 9304.  
Id..  For conditions not listed in the Ratings Schedule, 
analogous ratings can be assigned.  38 C.F.R. § 4.20.  

Evaluations have been assigned for all known residuals of the 
veteran's traumatic brain injury by application of 
appropriate diagnostic codes through analogous ratings.  
Diagnostic Code 8045, standing alone, provides no evaluative 
criteria for assignment of disability ratings.  Absent an 
additional specified residual of the veteran's traumatic 
brain injury, an additional compensable evaluation would be 
inappropriate.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to an initial compensable rating for alopecia 
associated with traumatic brain injury is denied.  

Entitlement to an initial compensable rating for erectile 
dysfunction associated with traumatic brain injury is denied.

Entitlement to an initial compensable rating for traumatic 
brain injury is denied.  


REMAND

In December 2002, the RO received a timely notice of 
disagreement to the rating decision of December 10, 2002.  
The veteran specified that he was disagreeing with the 
ratings for (1) depression, memory loss and cognitive 
impairment, (2) traumatic arthritis of the lumbar spine with 
radiculopathy, (3) brain injury, (4) alopecia, (5) erectile 
dysfunction, (6) aphasia, and (7) sprain, cervical and 
thoracic spine.  He indicated that he was seeking at least a 
60 percent rating for his service connected disabilities.  
The Board disagrees with an interpretation that the veteran 
was seeking to limit his grant to 60 percent.  

Further, none of these claims have been removed from appeal 
on a basis that there has been a full grant of benefits under 
the law.  In July 2003, the RO increased the rating for 
depression, memory loss, and cognitive impairment from 10 
percent to 70 percent, and the rating for traumatic arthritis 
, lumbar spine with radiculopathy from 10 percent to 60 
percent.  These are not the full benefits provided by law for 
disabilities of the spine and for mental disorders.  In this 
regard, the Board notes that the General Formula for Mental 
Disorders, under 38 C.F.R. § 4.130 (2006), and the General 
Rating Formula for Diseases and Injuries of the Spine, under 
38 C.F.R. § 4.71a, both provide for ratings of 100 percent, 
if certain criteria are met.  Because there was not a full 
grant of benefits for these claims, the claims appealed in 
the December 2002 notice of disagreement remain on appeal.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Because a statement 
of the case has not been issued with regard to these claims 
or the claims for initial compensable ratings for aphasia and 
sprain of the cervical and thoracic spine, the Board must 
remand for issuance of a statement of the case as is required 
by Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the record is absent for any evidence that the 
veteran received VCAA notice with regard to his claims for 
service connection for depression, memory loss and cognitive 
impairment, traumatic arthritis of the lumbar spine with 
radiculopathy, aphasia, and sprain, cervical and thoracic 
spine.  On remand, the veteran should be provided VCAA notice 
as to these claims in full compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter in 
compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with regard to his claims for 
service connection for depression, memory 
loss and cognitive impairment, traumatic 
arthritis of the lumbar spine with 
radiculopathy, aphasia, and sprain, 
cervical and thoracic spine.  

2.  Readjudicate the veteran's claims for 
depression, memory loss and cognitive 
impairment, traumatic arthritis of the 
lumbar spine with radiculopathy, aphasia, 
and sprain, cervical and thoracic spine 
and issue a statement of the case with 
respect to the appeals for entitlement to 
initial compensable ratings for aphasia; 
for sprain, cervical and thoracic spine; 
and for higher initial ratings for 
traumatic arthritis of the lumbar spine 
with radiculopathy, and for depression 
memory loss and cognitive impairment.  

The veteran should be advised that he may 
perfect his appeal of this issue by filing 
a substantive appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b) (2006), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


